Exhibit 4.29 QUANG NAM PEOPLE’S SOCIALIST REPUBLIC OF VIET NAM COMMITTEE Independence - Freedom - Happiness INVESTMENT CERTIFICATE No: 331022000008 Re-registration certificate dated 27 June 2008 Pursuant to the Law of the Organization the People’s Council and People’s Committee dated 26 November 2003; Pursuant to the Investment Law no. 59/2005/QH11 dated 29 November 2005; Pursuant to the Enterprise Law no.60/2005/QH11 dated 29 November 2005; Pursuant to the Decree no.108/2006/ND-CP dated 22 September 2006 issued by the Government providing detailed stipulations and implementation guidelines for a number of the Investment Law; Pursuant to the Decree no.88/2006/ND – CP dated 29 August 2006 by the Government on business registration; Pursuant to the Decree no. 101/2006/ND – CP dated 21 September 2006 by the Government on re-registration, transformation and registration for new investment certificates of foreign-invested enterprises under the provisions of the Enterprise Law and Investment Law; According to the request of the Department of Planning and Investment in the Statement no. 148/TTr – SKHDT dated 24 June 2008; QUANG NAM PEOPLE’S COMMITTEE Hereby certifies: Bong Mieu Gold Mining Company Investment licence No.140/GP dated 05 March 1991; Amended Investment licence No. 140/DCGP1 dated 29 November 1993 by the State Committee for Co-operation and Investment (SCCI); Amended Investment licence No. 140/DCGP2 dated 09 June 2005 by the Ministry of Planning and Investment. To re-register the enterprise and implement the investment project with the following content: Article 1: Content of business registration 1. Name of enterprise in Vietnamese: CÔNG TY TNHH KHAI THÁC VÀNG BONG MIÊU 2. Name of enterprise in English: BONG MIEU GOLD MINING COMPANY LIMITED In abbreviation: BOGOMIN 3. Type of enterprise: Limited liability company with two or more members 4. Head office address: Tam Lanh commune, Phu Ninh district, Quang Nam province Representative office: 644-646 Ngo Quyen, Danang city 5. Business line: Exploring, exploiting, processing gold-ore and associated minerals. 6. Charter capital: USD 3,000,000 ( three million United States Dollars) 7. Legal Representative: MR. NGUYEN NGOC QUYNH • Date of birth : 03 August 1946 • Nationality : Vietnam • ID card No. : 010790380 • Date of issue : 01 October 2007 • Place of issue : Ha Noi Police • Position : General Director • Permanent address : 103 Nguyen Truong To, Ba Dinh district, Ha Noi • Current address : K30/16 Tran Phu, Da Nang city Article 2: Investment project 1. Name of the investment project : BONG MIEU GOLD PROJECT 2. Objectives and scale of the project : Objectives : The Company principally operates in the business of gold mining, Exploration Activities and other activities as follows: a. To carry out Bong Mieu Gold Mining Project in accordance with the Joint Venture Agreement, Feasibility Study and business plan of the Project approved and adjusted by the Members or Members’ Council from time to time; b. To carry on business in all products extracted or derived from the Project; c. To carry out Exploration Activities, all other activities in accordance with the laws of Vietnam which are, or may be, incidental or ancillary to the activities set out Scale : The capacity of the project is 180,000 tons of ore/year (average gold content is 2.8 grams/ton of ore) 3. Location of project : Plant is located at Bong Mieu gold mine,TamLanh commune, Phu Ninh district, Quang Nam province Area under the project: 365 ha, including: + Area for mining: 330 ha + Area for waste dumping: 28 ha + Area for capital construction: 7 ha. 4.Investment capital USD 40,000,000 (Forty million United States Dollars) In which, contributed capital to implement the project is USD 3,000,000 Investors’ contribution as follows: + Bong Mieu Holdings Company Ltd: USD 2,400,000 (Two million four hundred thousand United States Dollars), representing 80 percent of the Charter Capital of the Company + Mineral Development Joint Stock Company: USD 300,000 (Three hundred thousand United States Dollars), representing 10 percent of the Charter Capital of the Company + Quang Nam Mineral Industry Corporation: USD 300,000 (Three hundred thousand United States Dollars), representing 10 percent of the Charter Capital of the Company + The rest of the capital is borrowed from by the company commercial banks or mobilized from other legal sources of capital 5. Operational term : 25 (twenty five) years as from 05 March 1991 6. Project implementation schedule : In progress 7. Investment incentives : - The product of the Company is allowed to be exported from and sold in Vietnam market in accordance with the laws of Vietnam - Royalty: 3 % (Three percent) of the product value at the market price when finishing primary refining in Viet Nam. - Business Income Tax: 18% (eighteen percent) of profit for the first 5 (five) years of profit-making period. Annual Business Income Tax of the following years is based on actual operation condition during the first 5 (five) years in order to ensure satisfactory profits of charter parties, benefits of the Government and not to exceed over 25 % of profit in favorable conditions. - The Company is exempted from Business Income Tax for the first 2 years of profit-making period. - The Company is exempted from import tariff for machinery, equipment, materials, accessories as fixed assets imported by investment capital and materials correlative with export products. - Other kinds of tax in accordance with the law at the moment of tax payment. Bong Mieu Gold Mining Company Ltd is responsible for executing regulations of the laws of Vietnam on accounting system, statistics, tax, fully implementing the stipulations of the Vietnam Governmenton business activities, environmental protection, waste treatment, fire fighting; ensuring public order, industrial safety; executing regulations of local authorities. Article 3: The Investment Certificate shall be made into 03 (three) original copies, of which 01 (one) copy shall be granted to BONG MIEU GOLD MINING COMPANY LIMITED, 01 (one) copy shall be filed at QUANG NAM PEOPLE’S COMMITTEE and the other shall be sent to Quang Nam Department of Planning and Investment. This Investment Certificate shall replace the Investment Licence no. 140/GP dated 05 March 1991, the Adjustment Licence no. 140/DCGP1 dated 29 November 1993 of the State Committee for Co-operation and Investment; 140/GPDC2 dated 09 June 2005 of the Ministry of Planning and Investment. A copy is sent to the Ministry of Planning and Investment, the Department of Environment and Resources, the Department of Tax, Quang Nam Police. Distribution: On behalf of the People’s Committee - As above For President - File Vice President LE MINH ANH (Signed and Sealed)
